 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 


CONSULTING AGREEMENT
 
Consulting Agreement dated as of November 13, 2015 by and among Q BioMed Inc.,
(“Company”), and Pharmafor Ltd (the “Consultant”).
 
W I T N E S S E T H:
 
The Company desires to engage the services of the Consultant for purposes of
technology assessment and product development and more specifically for those
services set forth below (collectively, the “Consultancy Services”).
 
Consultant is desirous of performing the Consultant Services on behalf of the
Company and desires to be engaged and retained by the Company for such purposes.
 
Accordingly, in consideration of the recitals, promises and conditions in this
Agreement, the Consultant and the Company agree as follows:
 
1.           Consultant Services.  The Company hereby retains the Consultant to
provide expertise in the areas of technology assessment and product development
to the Company’s management and board of directors, and the Consultant accepts
such retention all on the terms and conditions herein contained.     Specific
services are:
 
(a)           to assist the Company all scientific and technology development
activities and direction;
 
(b)
to assist the Company in the implementation of new asset identification and
analysis of those assets; and

 
(c)
to assist the Company in the analysis and negotiation of any financial
transactions related to the licensing or acquisition of assets determined to be
a strategic fit.

 
2.           Term.
 
 (a)           Subject to this Section 2(a), the initial term (the “Initial
Term”) of this Agreement shall be for a one-year period commencing on June 1,
2015. The term will automatically renew unless terminated by mutual consent.
 
3.           Compensation.  The Company shall pay and deliver to the Consultant:
 
•
Monthly retainer of USD$2500 once the Company has raised a minimum of $1,000,000
in the aggregate – anticipated to be by end Q1 2016.

 
•
The cash component of the fee will be reviewed and amended by mutual agreement
based upon the level of time and projects the consultant is involved with.

 
•
Share options as deemed appropriate by the compensation committee;

        
•
An engagement fee of 100,000 five-year warrants priced at $3.00 with a cashless
exercise option and vesting quarterly, 25000 per quarter. Converted shares will
be subject to leak out provisions once freely tradable either by SEC rules as
they pertain to insiders or if no longer applicable, to a 25% per 90-day
leak-out provision, voluntarily agreed to on execution of this Agreement
(“Common Shares”).

 
 
 
Exhibit 10.7, 1

--------------------------------------------------------------------------------

 



4.           Expenses:  The Company will reimburse Consultant for all reasonable
expenses incurred during performance of duties as Consultant. Reasonable
expenses will include business travel on transatlantic flights.
 
5.           Termination:  Either the Company or Consultant can terminate this
Agreement by giving Ninety (90) days’ written notice.   Company agrees not to
terminate (unless for cause) this Agreement during the Initial Term unless there
is clear evidence the Consultant is not performing its required duties hereunder
in good faith. If the Company terminates the Agreement prior to the end of the
Initial Term (without cause), the Consultant shall be entitled to any
outstanding unpaid portion of reimbursable expenses, if any, and for the
remainder of the unexpired portion of the applicable term (Initial Term or an
agreed extension period) of the Agreement.
 
5.           Duties of the Company.
 
(a)           The Company shall supply the Consultant, on a regular and timely
basis, with all approved data and information about the Company, its management,
its products and its operations, and the Company shall be responsible for
advising the Consultant of any facts which would affect the accuracy of any
prior data and information previously supplied to the Consultant so that the
Consultant may take corrective action.
 
(b)           The Company shall promptly supply the Consultant with:  full and
complete copies of all filings with all federal and state securities agencies;
full and complete copies of all stockholder stock reports and communications,
whether or not prepared with the Consultant’s assistance; all data and
information supplied to any analyst, broker-dealer, market maker or other member
of the financial community; and all product/services brochures, sales materials,
etc.
 
(c)           The Company shall contemporaneously notify the Consultant if any
information or data being supplied to the Consultant has not been generally
released to the public.
 
(d)           Other specific obligations of the Company hereunder include the
obligation to make all payments and/or deliveries of securities required
hereunder (including, but not limited to the Common Shares) as due.
 
7.            Representatives and Indemnification by Company.
 
(a)           The Company shall be deemed to make a continuing representation of
the accuracy of any and all material facts, information and data which it
supplies to the Consultant and the Company acknowledges its awareness that the
Consultant will rely on such continuing representation in disseminating such
information.
 
(b)           The Consultant, in the absence of notice in writing from the
Company, will rely on the continuing accuracy of material, information and data
supplied by the Company.
 
(c)           The Company hereby agrees to indemnify the Consultant against, and
to hold the Consultant harmless from, any claims, demands, suits, loss, damages,
etc. arising out of the Consultant’s reliance on: (i) the general availability
of information supplied to the Consultant and the Consultant”s ability to
promulgate such information; and (ii) the accuracy and continuing accuracy of
such facts, material, information and data, unless the Consultant has been
negligent in fulfilling its duties and obligations hereunder.
 


 

 
Exhibit 10.7, 2

--------------------------------------------------------------------------------

 



 
8.            Representatives and Indemnification by Consultant.
 
The Consultant agrees to provide the Consultant Services hereunder in a manner
consistent with the performance standards observed by other professionals
undertaking such functions.
 
9.           Mutual Indemnification.
 
Subject to the specific indemnifications found in Section 7 and 8 of this
Agreement, each party shall indemnify and hold harmless the other party and its
affiliates, directors, officers, employees, partners, contractors or agents,
from and against any and all claims, actions, causes of action, demands, or
liabilities of whatsoever kind and nature, including judgments, interest,
reasonable attorneys’ fees, and all other costs, fees, expenses, and charges
(collectively, “Claims”) to the extent that such Claims arise out of or were
caused by the negligence, gross negligence, or willful misconduct of the
indemnifying party or from any breach of the Agreement by the indemnifying
party.
 
10.           Confidentiality and Other Provisions.
 
(a)           The Consultant shall not, except as authorized or required to
perform the Consultant Services, reveal or divulge to any person or Company any
of the trade secrets, secret or confidential operations, processes or dealings
or any information concerning the organization, business, finances, transactions
or other affairs of the Company, which may come to its knowledge during the term
of this Agreement and shall keep in complete secrecy all confidential
information entrusted to it and shall not use or attempt to use any such
information in any manner which may injure or cause loss, either directly or
indirectly, to each Company’s business or may be likely so to do.  This
restriction shall continue to apply after the termination of this Agreement for
a period of two (2) years and shall cease to apply to information or knowledge,
which may come into the public domain.  The Consultant shall comply with such
directions, as the Company shall make to ensure the safeguarding or
confidentiality of all such information.
 
(b)           During the term of this Agreement, the Consultant shall devote
sufficient time, within the bounds of the overall time agreed, attention, and
ability to the business of the Company, and to any associated Company, as is
reasonably necessary for the proper performance of the Consultancy Services
pursuant to this Agreement.   During the term of this Agreement, the Consultant
shall:
 
(i)           at all times perform the Consultancy Services to the best of its
abilities and in the best interests of the Company; and
 
(ii)           devote such of its time, within the bounds of the agreed time,
labor and attention to the business of the Company as it, in its sole
discretion, deems necessary for the proper performance of the Consultant’s
obligations under this Agreement.
 
11.           Relationship of Parties.  The Consultant is an independent
contractor, responsible for compensation of its agents, employees and
representatives, as well as all applicable withholding therefrom and taxes
thereon (including unemployment compensation) and all workers’ compensation
insurance.  This Agreement does not establish any partnership, joint venture, or
other business entity or association between the parties.
 

 
Exhibit 10.7, 3

--------------------------------------------------------------------------------

 
 
12.           Miscellaneous.
 
(a)           Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.
 
(b)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 4:30 p.m. (Eastern
Standard time) on a Business Date, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement later than 4:30 p.m.
(Eastern Standard time) on any date and earlier than 11:59 p.m. (Eastern
Standard time) on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows:
 
If to the Company:
 
Address: 501 Madison Ave, 14th Floor
New York NY 10022
  William Rosenstadt (General Counsel) or Denis Corin (CEO)
Email: dcorin@qbiomed.com


 
If to the Consultant: Pharmafor Ltd
 
Address: The Magdalen Centre
  The Oxford Science Park
  Oxford, Oxon, OX4 4GA
  David Laskow-Pooley, Director
Email:  david@pharmafor.com
 
or such other address as may be designated in writing hereafter, in the same
manner, by such party.
 
(c)           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Consultant, or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.
 
(d)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  All words used in this Agreement will be
construed to be of such number and gender as the circumstances require.
 

 
Exhibit 10.7, 4

--------------------------------------------------------------------------------

 
 
(e)           Successors and Assigns.  This Agreement is intended only for the
benefit of, shall be binding upon and inure to the benefit of the parties and
their respective successors.  Anything in the foregoing to the contrary
notwithstanding, subject to compliance with applicable securities laws, the
Consultant may assign and/or transfer all or a portion of the consideration
payable by the Company hereunder.
 
(f)           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the United States
Federal District Court for the Southern District of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper under such court’s jurisdiction.
 
(g)           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 


 


 


 
[remainder of this page intentionally left blank]
 

 
Exhibit 10.7, 5

--------------------------------------------------------------------------------

 

 
(h)           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including the recovery of damages, the
Consultant will be entitled to specific performance of the obligations of the
Company hereunder.  The Company and the Consultant agree that monetary damages
would not be adequate compensation for any loss incurred by reason of any breach
of its obligations described in this Agreement and hereby agrees to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
 


 
 IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.
 


 
“Consultant”
 


 
/s/ David Laskow-Pooley
David Laskow-Pooley
 
On behalf of Pharmafor Ltd
 


 
“Company”
 


 
By: /s/Denis Corin
       Denis Corin
       CEO


 

 
 
 
Exhibit 10.7, 6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------